United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2470
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   David A. Floyd

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                            Submitted: August 13, 2018
                              Filed: August 16, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      David Floyd directly appeals the below-Guidelines-range sentence the district
     1
court imposed after he pleaded guilty to a drug-conspiracy charge. His counsel has

         1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
moved for leave to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), relaying Floyd’s arguments that ineffective assistance of counsel led
to his guilty plea, and that his sentence was unreasonable.

       Upon careful review, we conclude that the district court did not impose an
unreasonable sentence.2 See United States v. McCauley, 715 F.3d 1119, 1127 (8th
Cir. 2013) (when district court has varied downward from Guidelines range, it is
“nearly inconceivable” that court abused its discretion in not varying downward
further). Further, we decline to consider Floyd’s ineffective-assistance-of-counsel
claim on direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824,
826-27 (8th Cir. 2006) (ineffective-assistance claims are usually best litigated in
collateral proceedings, where record can be properly developed).

      Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues for appeal. Accordingly, we
affirm, and we grant counsel leave to withdraw.
                       ______________________________




      2
       We decline to enforce the appeal waiver in Floyd’s plea agreement. Cf.
United States v. Andis, 333 F.3d 886, 890 (8th Cir. 2003) (en banc).

                                         -2-